Citation Nr: 0927088	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected arthrosis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran had approximately eleven months of active duty 
service from May 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in June 2009.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current acquired 
psychiatric disorder etiologically related to his period of 
service. 

2.  The service-connected left hip disability is not shown to 
be productive of flexion limited to 20 degrees.  Ankylosis, 
hip flail joint or impairment of the femur is not 
demonstrated.


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a current acquired 
psychiatric disorder due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected left hip 
arthrosis have not been met on the basis of limitation of 
motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5010, 5252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected left hip 
disability and claimed psychiatric disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior to the 
appealed rating decisions.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the Veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Further, the Veteran was fully 
notified that he was awarded a disability evaluation for his 
left hip condition and an effective date for that evaluation 
in the appealed rating decision.  Id.

Finally, with regard to the increased rating claim included 
in this Board decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, in June 2008 the RO issued the Veteran a letter 
in full compliance with the requirements of Vazquez-Flores.  
Thereafter, a Supplemental Statement of the Case was issued 
in October 2008.  See Mayfield, supra.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A January 1988 service treatment record reported that the 
Veteran was confined to the barracks for being AWOL.  The 
Veteran threatened to kill himself by hanging if he was 
forced to remain confined.  The record indicated that the 
Veteran had made a previous suicide attempt and reported that 
the he appeared depressed.  The Veteran was scheduled for 
psychological evaluation.

In a subsequent January 1988 service treatment record, the 
Veteran was admitted by the Community Mental Health Service 
for evaluation of suicide risk.  The Veteran reported that he 
injured his left ankle shortly after entering service and 
conflict with his unit developed thereafter.  The conflict 
peaked, the Veteran felt trapped so he impulsively decided to 
go see his parents in New York without permission.  He was 
AWOL for 2 days and returned after talking with his parents.  
He denied vegetative signs and symptoms and homicidal or 
suicidal ideation.  He admitted to anger at his unit and 
desired to be discharged from service so he could return 
home.

The Veteran had no noted UCMJ disciplinary actions or other 
legal difficulties.  He drank about 12 beers a week and 
smoked 3 cigarettes per day, but had no other history of drug 
use.  As a child, he received psychotherapy treatment for 
hyperactivity.  He was raised by his mother in a rough 
neighborhood and had been involved in numerous fights.

His physical examination was unremarkable.  Objective mental 
examination showed his affect was full and appropriate with 
euthymic mood.  His thoughts were linear without suicide or 
homicide ideation, delusions or hallucinations.  He expressed 
a strong desire to be discharged from the service.

The Veteran participated in group and individual 
psychotherapy, recreational therapy and occupational therapy.  
The Veteran returned to his unit with no signs of a major 
affected disorder or thought disorder.  The examiner 
concluded that the Veteran had maximized inpatient 
psychiatric treatment and he was discharged to return to 
duty.

The Veteran received no Axis I diagnosis.  On Axis II, he was 
diagnosed with personality disorder, not otherwise specified 
(NOS) with passive aggressive and antisocial traits.  The 
Veteran was instructed to follow-up with the combat stress 
control component.  He was hospitalized for 5 days.

Subsequent to service, the Veteran asserts that he has a 
current acquired psychiatric disorder that onset during his 
period of active service.  The record is replete with records 
of both VA and private treatment the Veteran received for the 
claimed psychiatric disorder.

In a September 2001 private psychiatric treatment record, the 
Veteran complained of 2 year history of extreme anxiety with 
palpitations and tremulousness brought on by thinking about 
such thins as paying bills.  During episodes of this anxiety, 
the Veteran reported difficulty controlling his anger and he 
yelled at his children in addition to feeling very anxious.  
These episodes lasted 15-20 minutes at a time and occurred 3-
4 times a day.  He also described an extremely poor 
relationship with his current wife who apparently had bipolar 
disorder; however, it was unclear if she had any distinct 
manic episodes.

Following examination, the Veteran was diagnosed with 
generalized anxiety disorder (Axis I).  An Axis II diagnosis 
was deferred.  The examiner concluded that the Veteran would 
benefit from medication management to address his anxiety and 
he was scheduled for follow-up examination to evaluate 
medications.  The examiner also concluded that the Veteran 
would benefit from individual therapy to discuss ways to cope 
with anxiety and better ways to deal with impulses.

In a January 2002 private record, the Veteran reported that 
he had worked for 23 years at different jobs, including 
paralegal work; however, he stopped in November 2000 because 
of mental disturbance.  He reported that he had been 
hospitalized during service while stationed at Fort Hood in 
1987 because of suicidal thoughts and depression.  He 
reported that he had been in the Army for 2 years and was 
medically discharged.

He did not have a good relationship with his family.  He 
reported that he completed two years of college.  He reported 
a history of using alcoholic beverages to excess but stopped 
in 1992; he reported a history using cocaine but stopped in 
1997.  He reported that he had been incarcerated for 90 days 
for selling drugs.  He complained of trouble sleeping, loss 
of appetite, low energy level and a decline in concentration 
ability.

He reported that both his wife and son were on disability for 
psychiatric problems.  His daily activities consisted of 
getting up, washing and dressing and sitting in his chair 
talking to his cat.  He had no friends and did not go out in 
the evening.  His 12 and 13 year old sons were his best 
friends.

There was evidence of paranoid ideation.  He had suicidal 
thoughts everyday; however, the last time he tried to hang 
himself was during his time in the military.  He had 
homicidal thoughts frequently but had no apparent intent 
presently.  There was no evidence of anxiety or obsessive 
compulsive behavior or ideation.  There was no evidence of 
looseness of association or flight of ideas.

After examination, he was diagnosed with severe depression 
with anxiety, severe anxiety disorder with panic attacks and 
cocaine and alcohol abuse in remission (Axis I).  There was 
no recorded Axis II diagnosis.  The Veteran was assigned a 
GAF score of 40 and the examiner found that the Veteran was 
not competent to handle his own funds.

In a December 2005 private psychiatric treatment record, the 
Veteran was evaluated for intermittent explosive disorder.  
He was prescribed Klonopin (1mg/twice daily) and Effexor 
(75mg/daily).  He had a history of violence.  He was 
currently having conflicts with his wife of a nonviolent 
nature.  He had no evidence of mood problems/mood disorder, 
psychotic symptomatology, substance abuse, secondary gain or 
any other major problem.

His physical examination was essentially normal.  He did have 
history of developmental disability.  In school he was in 
special education for behavioral reasons.  He had no 
antisocial features.

He reported that he had inpatient psychiatric treatment twice 
in 1988, 30 days each time, while serving in the military.  
He reported that he was discharged with a diagnosis of "a 
personality disorder and schizophrenic personality."  The 
Veteran could not recall the specific treatments he received 
and the examiner noted the symptomatology was not consistent 
with a psychotic illness, longitudinally or transectionally.  
There was no apparent family history of mental illness.  The 
examiner noted that the Veteran and his wife (also disabled) 
appeared to be very genuine people.

The examiner made the following Axis I diagnoses: 
intermittent explosive disorder; rule out (RO) schizophrenic 
illness, in this regard, the examiner explained there was 
doubt that the Veteran had schizophrenic illness given that 
he had never been treated with antipsychotic medication; and, 
RO mood disorder, in this regard, the examiner commented that 
mood disorder was quite unlikely based on examination and 
review of symptoms longitudinally.  The examiner noted that 
the Veteran had previously been prescribed Depakote but it 
appeared to be for impulse control issues.  For Axis II 
diagnoses, the examiner stated that he would like to know the 
Veteran's IQ but noted the Veteran appeared of average 
intelligence.  No other Axis II diagnoses were noted.  The 
Veteran was scheduled for further neuropsychological and 
neurological testing and evaluation.  The Veteran's 
medication was altered and the examiner advised individual 
and marital psychotherapy counseling.

The records indicate that the Veteran participated in VA 
mental health group therapy sessions.  Relevant diagnoses 
from the mental health group therapy sessions included 
adjustment disorder with mixed mood, anxiety (Axis I) and 
personality disorder (Axis II).  In a February 2007 VA 
treatment record, the Veteran sought treatment in the mental 
health clinic to "get help with my anger, to get control of 
my medicine and to get counseling over the traumas I had in 
the military and in my personal life."  The examiner noted 
the Veteran has had emotional problems since childhood, 
manifested by emotionally explosive behavior resulting in 
numerous fights.  The examiner noted the Veteran had some 
difficulty in service with "hazing" and was evaluated by 
psychiatrist for depression with suicidal ideation.

Since service the Veteran continued to receive treatment for 
the same ongoing issues and additionally anxiety.  He had 
increasing instances of panic attacks.  He continued to have 
anger problems and indulged in ways to get revenge of those 
who have hurt him.

The examiner concluded the Veteran was a complex case for 
which psychotropic medication would be of marginal value.  
The Veteran had major character problems that are very 
limiting for treatment.  He was diagnosed with anxiety 
disorder, mood disorder, psychotic disorder, addictive 
disorder (all Axis I), personality disorder, antisocial, 
avoidant and dependant (all Axis II).

In June 2007, the Veteran underwent a private psychological 
evaluation by a licensed psychologist.  He had a negative 
attitude throughout the interview.  He was willing to answer 
questions and his speech was articulate and easily 
understood.  His thought processes were not within normal 
limits.  The examiner noted that the Veteran appeared to be 
an accurate source of information about his difficulties.

The Veteran complained that he had been depressed since his 
time in the military.  He reported that he received his 
treatment at the VA and noted an upcoming scheduled VA 
examination.  He reported depression mixed with anger most 
days, low motivation, low energy, disturbance of sleep and 
social withdrawal.  He reported hearing voices and his wife 
confirmed that he had conversations with people who weren't 
there.  His wife reported the symptoms started 4 months ago 
and have intensified.  In this regard, the wife reported that 
the Veteran's anger level was unmanageable and that she was 
frightened of him.  She reported that the Veteran had even 
thrown household items around, such as the television.  When 
asked when he became disabled, the Veteran responded 
"1998."  To that end, the Veteran noted his diagnosed 
personality disorder in service and his subsequent discharge.  
The Veteran was generally compliant with his medication and 
often took more medication than prescribed when he was 
depressed or angry.  He attended psychotherapy once a month.  
The Veteran reported that his hip disability and his anger 
management issues caused his psychiatric disorder.

The private examiner recorded the Veteran's previous history 
which included discipline problems in school growing up.  In 
this regard, the Veteran reported "I have trouble with 
behavior, I got into fights."  It was noted that he was 
suspended 16 times during one school year.  After the 
military, the Veteran did paralegal work and warehouse work.

The Veteran reported a positive family history of mental 
illness; his brother was schizophrenic and his son had 
learning and behavioral problems.  The Veteran admitted 
having some legal problems three years ago.  In this respect, 
he was arrested for assault with a deadly weapon with intent 
to kill for chasing a neighbor around with a butcher knife 
after the neighbor came onto his property.  The wife 
confirmed this incident.  He did not have the ability to 
conform to social standards, comply with rules and 
regulations, cooperate with authority and interact with 
peers.  He was not involved in social activity because he was 
too unreliable.

On an average day, he sat on his couch and did nothing.  He 
claimed his mental disorder had significant impairment on his 
daily functioning in that he could not play sports work or 
drive (after taking his medication).  The Veteran reported 
that his ADLs were significantly impacted by his psychiatric 
disorder.

The Veteran was diagnosed with psychosis (NOS), RO 
schizophrenia, paranoid type, schizoaffective disorder and 
depressive disorder (NOS) [all Axis I] and he was assigned a 
GAF score of 40.  The examiner concluded that the Veteran 
showed no signs of malingering.  The examiner noted the 
Veteran had depressed mood, low motivation, low energy, 
social avoidance, disturbance of appetite auditory 
hallucinations and delusions.  During the evaluation, the 
content of the Veteran's speech was paranoid, in that he 
constantly talked about the assassination of Barak Obama.  
The examiner found that the Veteran's ability to complete 
ADLs was compromised and he could not ascertain the 
dangerousness of everyday situations and take the necessary 
action to avoid physical danger.  He could understand, retain 
and follow directions; however, he could not sustain 
attention to perform simple, repetitive tasks.  He had a 
below average ability to relate to others and he could not 
tolerate the mental stress and pressures associated with day-
to-day work activity.

Subsequently, in June 2007 the Veteran received a VA 
examination by a Board Certified Psychiatrist to evaluate his 
claimed psychiatric disorder.  The examiner noted that the 
claims file had been reviewed and thoroughly documented 
findings thereof.  Significantly, the examiner noted the 
records indicated that the Veteran was hospitalized for a 5 
day period during service for psychiatric evaluation.  He 
reportedly spent two months at Fort Hood Hospital due to 
suicidal thoughts which reportedly occurred after he went 
AWOL for 2 days.  The Veteran's highest rank was E2 and his 
discharge diagnoses included personality disorder not 
otherwise specified (NOS).  The Veteran was reportedly 
discharged from service due to a personality disorder.  

The records contained no indication of major mental illness 
except for the personality disorder traits.  As a child, the 
Veteran was under psychiatric care from ages 9-12 due 
primarily to anger and aggression.  In service, the Veteran 
reported issues with a drill sergeant who apparently unfairly 
targeted him.

Subsequent to service the Veteran had been diagnosed with 
bipolar and schizoaffective disorder (June 2002 private 
treatment) and personality disorder (VA treatment).  The 
examiner reported the Veteran was a very poor historian and 
primarily focused on how he felt like the military had done 
him wrong and his drill sergeant had mistreated him.  The 
examiner observed that recent private records diagnosed 
intermittent explosive disorder; however, there was some 
question as to whether there may have been some organic 
component to his illness.  The examiner reported that it was 
clearly documented, several times, that there was no evidence 
of psychotic illness.

The Veteran reported a fairly traumatic childhood.  As a 
child, he reportedly witnessed people being killed and he 
lost two friends per year to conflicts on the streets.  He 
heard voices (that sounded like his father) every day telling 
him to harm himself or others.  He began hearing these voices 
when he was 35 years of age (approximately 7 years prior to 
this examination, in the year 2000).  The voices instructed 
him to start arguments with his neighbors and the Veteran 
kept a hatchet in his car in case he needed it.  On one 
particular occasion, he reportedly had an argument with a 
neighbor over barbeque chicken and he chased the neighbor 
with a knife with the intent to kill the neighbor.  The 
Veteran related all his problems back to his drill sergeant.  

He reported that he had some suicidal thoughts (most 
recently, a week prior to the evaluation).  He attempted 
suicide by overdose about 5 years previous and as a result 
had his stomach pumped.  He reported that he kept his fence 
locked because he didn't want anyone in his yard; however, he 
also said that he expects people to dress nicely when they 
come to visit him.  He reportedly wanted to kill a lot of his 
neighbors.  He felt he should be put in the woods by himself.  
He had no friends and had anger problems, manifested by 
physical altercations with people, most recently his wife.  
The police reportedly are called to the house frequently due 
to his anger problems.

He reported a history of legal charges and offenses; however, 
he could not remember what he had been charged with.  He did 
remember that he had been charged with simple assault and 
drug possession; however, he was not guilty of the drug 
possession charge.

The examiner noted the Veteran was a poor historian regarding 
his occupational history, but it appeared that he had not 
kept any employment for any length of time.  He worked as a 
paralegal in New York from 1999-2001, but he quit due to his 
hip problems and mental problems.  The mental problems, 
specifically hearing voices, led him to get in fights with 
his co-workers.  The examiner indicated that this was in 
direct conflict to the Veteran's reports of initially hearing 
voices in 2000, with an increase in hearing these voices over 
the last three months.  

The examiner noted that a January 2004 record diagnosed the 
Veteran with adjustment disorder.  However, none of the 
Veteran's diagnoses had been consistent with the exception of 
the diagnosis for personality disorder.  The Veteran reported 
that he did not take his medication because it interfered 
with his ability to drive.  His wife reported that the 
Veteran had recently grabbed her by the neck when she walked 
up on him.  The Veteran attempted to discredit a private 
treatment record saying it was from his childhood; however, 
the VA examiner noted it was a recent record.  The wife 
brought a bag of his prescribed medications to the 
evaluation, including Seroquel, Zoloft, Bupropion and 
Klonopin.  The examiner again noted the Veteran had a long 
history of multiple different diagnoses that had never been 
consistent and reports of a link to psychotic symptoms had 
been inconsistent also.

He had been divorced once.  He had two 18 year old sons in 
New York who he did not have a close relationship with.  He 
was currently married (six years) and reportedly his wife was 
afraid of him due to his level of violence.  The wife had 
bipolar disorder, according to self reports, and was on 
medications.  His cousin had bipolar disorder also and 
apparently on the way to the examination the Veteran 
attempted to push the cousin out of the car.  The Veteran had 
no friends and verbalized paranoia in that he keeps the fence 
around his house locked to keep people out.  He reported his 
ability to do anything was limited by his arthritis and he 
walked with the assistance of a walker.

He described his mood as angry and his affect was angry 
throughout the evaluation.  The examiner found the Veteran to 
be a very poor historian and questioned the validity of the 
reports the Veteran gave.  The Veteran demonstrated a 
capacity for abstract reasoning; however, his judgment was 
clearly impaired by history.  The Veteran had periodic 
suicidal ideation and daily homicidal ideation.

The examiner diagnosed the following disorder: on Axis I, RO 
malingering and RO psychotic disorder, NOS; on Axis II, 
deferred (antisocial traits).  The examiner explained that it 
would be impossible to assign a Global Assessment of 
Functioning (GAF) score in this case without resorting to 
mere speculation as it was unclear whether the Veteran 
actually had symptoms related to a psychotic illness or was 
just malingering mental illness.  The examiner explained that 
even if there was a mental illness, there was no evidence 
that the illness onset prior to 2000 which was 12 years after 
the Veteran discharged from active service.  The examiner 
noted that there was consistent evidence that the Veteran had 
personality disorder traits throughout the years.

The examiner explained that it would be necessary to have 
further psychological testing to gain clarity on the 
Veteran's Axis I diagnosis.  The examiner commented that the 
testing should focus on evidence of personality disorder in 
addition to evidence of psychotic illness and affective 
disorders.  The examiner opined there was no clear evidence 
of an Axis I major mental illness associated with the 
Veteran's active duty military service.

In July 2007, the Veteran underwent further psychological 
testing by a licensed clinical psychologist.  He was 
administered the Structured Interview of Reported Symptoms, 
which was the standard for symptom validity testing.  Six of 
the eight primary scales were in the probable feigning range 
and two were in the definitely feigning range.  His 
inconsistency score was 20.  In this regard, he did not have 
any difficulty answering questions during a detailed inquiry 
or the general inquiries; however, when faced with repeated 
inquiries, he became notably restless and had difficulty 
answering (at which juncture he would answer "I don't 
know").  At times he would answer one way and then change 
his response.  During the second repeated inquiry, the 
Veteran became irritable and agitated and accused the 
examiner of confusing him despite the fact that the form of 
the questions was no different than the form of any other 
questions.

The Veteran was also administered the MCMI II test.  His 
report was of "questionable validity," indicating that he 
endorsed at least 1 atypical item that was included in the 
scale to ensure the test-taker was reading and understanding 
the questions.  On the MMPI II he had a variable response 
indicator of 73, again indicating questionable consistency.  
His "F-FB" score was 21, considered an inconsistent 
response set and neither scale was felt to be adequate for 
interpretation.

The examiner concluded that the Veteran's performance on 
symptom validity testing was highly consistent with an 
attempt to feign or malinger symptoms of mental illness.  One 
possible mitigating factor was that his inconsistency score 
was exceedingly high (20) and he also demonstrated 
inconsistent responding on objective psychological testing; 
however, overall the examination did indicate an attempt to 
feign mental illness.  The examiner commented that 
consideration did need to be given to the possibility that 
the Veteran was presenting with an irrelevant response style.  
The examiner concluded that the findings of the evaluation 
did not support the Veteran's claim.

In an August 2007 addendum VA examination report, the Board 
Certified Psychiatrist reported the results of the July 2007 
additional psychological testing.  Upon review of the 
records, the examiner opined that the Veteran's true Axis I 
diagnosis was most likely malingering.  There was no evidence 
to support a service-connected mental illness.  Axis II 
testing was inconsistent; therefore, no conclusion could be 
reached regarding his personality.  Again, it was impossible 
to reach an accurate GAF score as performance during the 
evaluations was inconsistent and not believed to be an 
accurate representation of the Veteran's level of 
functioning.  The examiner concluded, based on both reports 
(6/07 VA examination and 7/07 additional psychological 
testing), that there was no evidence to support a service-
connected mental disorder.

Given its review of the record, the Board finds that service 
connection for an acquired psychiatric condition is simply 
not warranted.  While it is debatable whether the Veteran has 
a current psychiatric disability sufficient for VA 
compensation purposes, the VA examination reports, the only 
medical evidence of record offering an opinion as to 
etiology, indicate the Veteran's claimed psychiatric disorder 
is not causally related to his period of service.  
Significantly, the Veteran has offered no medical evidence 
directly contradicting the opinion.

In this regard, the June 2007 (original examination), July 
2007 (additional testing) and August 2007 (addendum) VA 
examinations concluded that the Veteran was feigning or 
malingering symptoms of mental illness and thus there was no 
evidence to support a service-connected mental disorder.  
This conclusion was reached after a thorough review and 
discussion of the entire claims file.  See Miller v. West, 11 
Vet. App. 345, 348 (1998); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  In any event, the examiner explained that 
even if there was a mental illness, there was no evidence 
that the illness onset prior to 2000 which was 12 years after 
the Veteran discharged from active service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).     

The examiner further explains that the only consistent 
diagnosis throughout the years (both during service and 
subsequently) was personality disorder.  However, the Board 
notes that congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).

The only other evidence of record supporting the Veteran's 
claim is the various lay assertions submitted by him.  
However, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, these lay assertions do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

It is noted that the appellant was hospitalized briefly in 
service, not for the extended period he had reported.  
Moreover, the first evidence of any actual acquired 
psychiatric pathology is noted years after service.  That 
diagnosis has also been questioned.  To the extent that there 
is acquired psychiatric pathology demonstrated, it is first 
shown years post-service and none of the competent evidence 
relates it to service.

The regulations are clear that service connection is allowed 
for a disability resulting from disease or injury incurred in 
or aggravated by service or manifest to a compensable degree 
within a year after service.  In this case, the evidence of 
record simply fails to show a current diagnosed psychiatric 
disability for VA compensation purposes, let alone a causal 
relationship between the Veterans's claimed psychiatric 
disorder and an event or incident of her period of service, 
nor is any psychoses shown to be manifest to a compensable 
degree within a year after her discharge.  For these reasons, 
the award of service connection for the claimed psychiatric 
disorder cannot be justified.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the appeal in this regard 
is denied.

III. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the May 2006 rating decision, the RO granted service 
connection for the Veteran's left hip disability and assigned 
a 10 percent evaluation under Diagnostic Codes (DC) 5010 (the 
criteria for evaluating arthritis due to trauma) and 5252 
(the criteria for evaluating limitation of flexion of the 
thigh).  In January 2007, the Veteran filed this instant 
claim for an increased rating for the left hip disability.  
In a May 2007 rating decision, the RO increased the Veteran's 
service-connected left hip rating to 20 percent effective 
January 2007.  The 20 percent evaluation has remained in 
effect since that time.

In a March 2006 VA examination, the Veteran complained of 
pain and stiffness in his left hip.  He did not report any 
real swelling, heat, redness, instability or locking.  
Aggravating factors of the left hip pain included prolonged 
standing or walking.  He complained of intermittent flare-ups 
of pain which could last for several hours at a time.  His 
pain was increased if he tried to sit cross legged.  He used 
a cane for ambulation.  He reported that the left hip pain 
interfered with his activities of daily living (ADLs).

Objectively, he had no focal areas of tenderness over the 
greater trochanter region.  His range of motion was as 
follows: flexion from 0-90 degrees without pain (90-100 
degrees with pain), abduction to 45 degrees without pain, 
adduction to 30 degrees without pain, internal rotation to 40 
degrees and external rotation to 60 degrees.  There was no 
additional loss of motion with repetitive use.  There was no 
crepitus within the hip joint.  X-rays showed no acute 
fracture or dislocation; however, there was minimal/mild 
osteophytosis.  The left hip joint space appeared slightly 
narrowed relative to the right.  There was mild enthesopathy 
involving the pelvic periphery and femoral trochanters.  
Overall he demonstrated mild arthrosis compatible with age.

In an April 2007 VA examination, the Veteran complained of 
constant left hip pain that made it difficult for him to do 
most things.  Physical therapy and Tramadol did not help 
relieve the pain.  Narcotic pain medication and his TENS unit 
had provided some relief of the pain.  A steroid patch was 
also helpful, but, it caused him to gain weight.  He reported 
flare-ups of pain whenever it was cold, rainy or whenever he 
overexerted himself.  His hip disability interfered with his 
ADLs and he did nothing around the house.  He currently used 
bilateral forearm crutches for ambulation and could only walk 
about 30 to 40 feet without his crutches.

Objectively, he had full extension of his hip and 40 degrees 
of flexion.  The examiner commented "I sense that he has 
more but he will not allow me to flex it up."  Additionally, 
the Veteran had 45 degrees of abduction, 15 degrees of 
adduction and 40 degrees of internal and external rotation, 
respectively.  The range of motion was limited following 
repetitive use due to pain resulting in an additional loss of 
10 degrees of flexion.  He had significant trochanteric 
tenderness over the lateral aspect of his left hip.  MRI of 
his pelvis and hips was completely normal.  Further, x-ray of 
the hip was essentially normal.

In an October 2007 VA orthopedic clinic note, the Veteran 
complained of constant pain in his left hip.  Steroid 
injections offered no relief.  X-rays showed a small lateral 
acetabular cyst of the left hip, but, there was no 
irregularity of the articular surface of the joint and no 
evidence of avascular necrosis (AVN).  He was diagnosed with 
mild degenerative joint disease (DJD) of the left hip joint.  
The examiner explained that there was no evidence of severe 
DJD of the left hip joint.

In an October 2008 VA examination, the Veteran complained of 
left hip pain that was present, "all day, every day." He 
complained of a pain intensity level of 8 (on scale 1-10).  
Weather changes, prolonged standing and bending aggravated 
his left hip pain.  He took baclofen, oxaprozin and oxycodone 
on an as needed basis for the pain.  He reported that he 
could not work because of his hip pain.  He denied that the 
left hip disability affected his ADLs and denied having any 
flare-ups.  He reported to the examination in a wheelchair 
and used a walker at home to aid in ambulation.

Objectively, his range of motion was as follows: extension to 
40 degrees, flexion to 70 degrees, abduction to 35 degrees, 
adduction to 20 degrees, internal rotation to 25 degrees and 
external rotation to 35 degrees; the Veteran complained of 
pain throughout all motions.  His range of motion was not 
additionally limited following repetitive use.  There was no 
significant hip warmth, redness, swelling or crepitus.  He 
did have diffuse tenderness to palpation over the left hip 
region, including the trochanteric region at the site of the 
bursa.  The examiner commented that it was unusual that the 
left hip was tender to palpation everywhere touched as 
opposed to being a focal tenderness over the greater 
trochanteric bursa region.  X-rays and MRI of the left hip 
were normal.

The Veteran was diagnosed with left greater trochanteric 
bursitis.  The examiner noted an "unusual" discrepancy in 
that the Veteran claimed to be unable to work and required a 
wheelchair for his left hip pain; yet, he had a normal MRI.  
In this regard, the examiner explained that the MRI was very 
sensitive and specific for pathology of the hip and it was 
unusual for the Veteran to have such complaints with a normal 
MRI.  The examiner also noted that the Veteran had 
significant complaints during range of motion testing.  The 
Veteran was given the option to either continue the test at 
his own pace or refuse testing if the pain was unbearable; 
however, the examiner explained to the Veteran that this was 
the normal procedure.  

In a March 2009 VA treatment record, the Veteran complained 
of increased hip pain with hip flexion.  Objectively, he had 
decreased left hip strength and range of motion.  
Additionally, x-ray showed mild to moderate osteoarthritis.  

The RO evaluated the Veteran's left hip disability under DC 
5010 and 5252, the criteria for evaluating arthritis and 
limited thigh flexion.  Under DC 5010, arthritis due to 
trauma is rated as degenerative arthritis (DC 5003).  Under 
DC 5003, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  A 
10 percent rating is also for assignment where there is 
arthritic change and some limitation of motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Under DC 5252, a 20 percent evaluation is assigned for 
flexion limited to 30 degrees.  A 30 percent evaluation is 
warranted for flexion limited to 20 degrees.  A 40 percent 
evaluation is assigned for flexion limited to 10 degrees.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected left hip 
disability is not shown to be productive of limitation of 
flexion to 20 degrees.  In this regard in the VA examinations 
of record, the Veteran displayed flexion to: 90 degrees 
without pain, 100 degrees with pain (March 2006); 40 degrees, 
with an additional loss of 10 degrees following repetitive 
use (April 2007); and, 70 degrees (October 2008).  In the 
April 2007 examination, the examiner commented that he 
believed the Veteran had greater flexion than he was 
demonstrating.  In the most recent examination, October 2008, 
the Board notes that although the Veteran had significant 
complaints of pain during range of motion testing, his range 
of motion was not additionally limited following repetitive 
use.  Further, the examiner noted an "unusual" discrepancy 
in that the Veteran's complaints seemed to be out of 
proportion to the radiographic findings.  

The Veteran does not warrant a higher evaluation because 
there is no competent medical evidence of record showing any 
limitation of flexion that would meet the criteria for a 30 
percent evaluation under Diagnostic Codes 5252. See also 
Deluca, supra.  Additionally, ankylosis, hip flail joint and 
impairment of the femur are not demonstrated.  Thus, a higher 
evaluation cannot be awarded under any other criteria that 
contemplate disability of the hip.  For these reasons, an 
evaluation in excess of 20 percent is not warranted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  Although the Veteran is not currently 
employed, he has submitted no evidence showing that his 
service-connected left hip disability markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Service connection for a psychiatric disorder is denied

An evaluation in excess of 20 percent for the service-
connected arthrosis of the left hip is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


